Case 7:19-cv-10826-CS Document 17-3 Filed 03/04/20 Page 2 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

no---- --X
DEBORAH ALISON THOMAS as Administrator of Docket No.: 7:19-cv-10826
the Estate of PAGET BEAZER Deceased, and
DEBORAH ALISON THOMAS, Individually,
Plaintiff,
- against -
MONSANTO COMPANY,
Defendant.
arcane ecard craraeacsorear een nroncAnerenoeemrirounnacee X

kAGPOSBD] CONFIDENTIALITY AND PROTECTIVE ORDER
It is hereby ORDERED and ADJUDGED,, that:

l. This Protective and Confidentiality Order (“Protective Order”) governing the
disclosure of confidential, proprietary, and other protected or privileged information by any Party

to this action is hereby entered.

2. For purposes of this Protective Order, any Party may designate as “Confidential
Material” any information regarded as confidential by the Party that is contained in any
document, written discovery response, testimony, or other material produced or provided by that
Party or its representative(s) to any other Party, whether provided voluntarily, pursuant to formal
discovery procedures, or otherwise. Nonetheless, the Parties acknowledge that this Order does
not confer blanket protections on all disclosures or responses to discovery and that the protection
it affords from public disclosure and use extends only to the information or items that are entitled

to confidential treatment under the applicable legal principles.
Case 7:19-cv-10826-CS Document 17-3 Filed 03/04/20 Page 3 of 15

3, Any Party may designate a document as Confidential Material by stamping it
“Confidential,” or “Subject to Protective Order,” All pages of any document that bear such a
legend are subject to this Protective Order. The Party shall affix the stamp in such a manner so as

not to obscure the text of the document.

4, Due to the complexity of this action, which is estimated to involve millions of
pages of documents, and to facilitate the flow of discovery material, at the time of initial
production, the producing party may designate an entire document as “Confidential” if it believes
in good faith that any part of the document is confidential or if the document falls within a
category of documents that the designating party believes is likely to contain a large volume of

Confidential material.

5. After review, the receiving party may request that the producing party identify for
specific documents (no more than 500 documents in a 30 day period) what parts of those
documents are confidential. The challenge process described below in paragraph 16 may then be
used to resolve any disputes as to those designations. If it comes to the designating party’s
attention that information or items that it designated for protection do not qualify for protection,
that designating party must promptly notify all other Parties that it is withdrawing its mistaken

designation.

6. To the extent that information stored or recorded in the form of electronic or
magnetic media (including information, files, databases, or programs stored on any digital or
analog machine-readable device, computers, Internet sites, discs, networks, or tapes)
(“Computerized Material”) is produced by any Party in such form, the producing Party may
designate such materials as Confidential by marking the container in which the media is

produced “Confidential.” For electronically stored information produced in native format,

2

 
Case 7:19-cv-10826-CS Document 17-3 Filed 03/04/20 Page 4 of 15

designation of documents as “Confidential” may be made in a produced metadata field or in the
file name. Whenever any Party receives Computerized Material or documents produced in native
format that have been designated as Confidential, if such Party reduces such material to

hardcopy form, that Party shall mark the hardcopy form with the “Confidential” designation.

7. If responses to interrogatories, requests for admission, or other written responses
to discovery quote, summarize, or contain Confidential Material, the Parties may designate them
as Confidential Materia